DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munroe (US 20140242914 ) in view of Chen et al (US 20160020817).S 20140242914

As to claim 1 Monroe discloses a radio communication system comprising: a plurality of radio communication apparatuses(Monroe ¶0138-1st sentence-various methods and apparatuses for calibrating), wherein one of the plurality of radio communication apparatuses becomes a master apparatus, and a rest of the radio communication apparatuses become slave apparatuses- a master and slave apparatus identified as antenna arrays (Monroe ¶0018- 2nd sentence- designating one of the antenna arrays as a master antenna array and at least one other of the antenna arrays as at least one slave antenna array),the master apparatus and each of the slave apparatus comprises: a plurality of transceivers each composed of a transmitter and a receiver (Monroe ¶0013- 1st and 2nd sentence-multiple transceivers connected to one another is provided.  Each transceiver includes a transmitter and a receiver.); the master apparatus further comprises a calibration transceiver (Monroe Fig.8, ¶0084- 2nd sentence- a calibration receiver that converts the signal to baseband for further signal processing: a calibration transmitter sends a calibrating signal), 
when transmission calibration is performed, each transmitter of the slave apparatus is configured to transmit a transmission calibration signal to the calibration transceiver of the master apparatus via the RF cable (Monroe¶0084- 3rd sentence-A calibration transmitter sends a calibrating signal to the switches 825-830, which is consequently injected into couplers 810a-810n where it enters each receiver's RF front end and makes its way into the baseband for further processing; ¶0090- 3rd sentence-every two boards of the multi-board 
array are connected to one another through, for example, a coaxial cable), and when reception calibration is performed, the calibration transceiver of the master apparatus is configured to transmit a reception calibration signal to each receiver of the slave apparatus via the RF cable (Monroe ¶0084- 6th sentence- during receive time, data is simultaneously captured at the calibration transmitter's baseband input and at each receiver's baseband in order to determine each receiver's delay and phase; ¶0090- 3rd sentence-every two boards of the multi-board array are connected to one another through, for example, a coaxial cable- RF cable).
Monroe however is silent where and a first port connected to another radio communication apparatus via an RF (Radio Frequency) cable and the first port of the master apparatus is connected to the first port of the slave apparatus via the RF cable. However in an analogous art Chen remedies this deficiency: (Chen, Fig.1  ¶0005- 2nd and 3rd sentences-an antenna array 120, and multiple pairs of radio frequency (RF) ports 112 between the radio unit 110 and the antenna array 120; RF ports 112 are connected by RF cables 130 ,
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Monroe’s teaching with that of Chen for the purpose of requiring RF cables for antenna calibration (Chen ¶0004-¶005).

As to claim 5 Munroe discloses a radio communication apparatus among a plurality of radio communication apparatuses (Munroe ¶0138- 1st sentence), one of which becomes a master apparatus, and a rest of which become slave apparatuses (Munroe ¶0019- 2nd sentence- The apparatus includes a controller configured to designate one of the antenna arrays as a master antenna array and at least one other of the antenna arrays as at least one slave antenna array)., the radio communication apparatus comprising: a plurality of transceivers each composed of a transmitter and a receiver (Monroe ¶0013- 1st and 2nd sentence-multiple transceivers connected to one another is provided.  Each transceiver includes a transmitter and a receiver.); and a calibration transceiver, wherein when transmission calibration is performed in a situation where the radio communication apparatus becomes the slave apparatus, each transmitter is configured to transmit a transmission calibration signal to the calibration transceiver of the master apparatus via the RF cable(Monroe¶0084- 3rd sentence-A calibration transmitter sends a calibrating signal to the switches 825-830, which is consequently injected into couplers 810a-810n where it enters each receiver's RF front end and makes its way into the baseband for further processing¶0090- 3rd sentence-every two boards of the multi-board array are connected to one another through, for example, a coaxial cable),  and when reception calibration is performed in a situation where the radio communication apparatus becomes the master apparatus, the calibration transceiver is configured to transmit a reception calibration signal to each receiver of the slave apparatus via the RF cable (Monroe ¶0084- 6th sentence- during receive time, data is simultaneously captured at the calibration transmitter's baseband input and at each receiver's baseband in order to determine each receiver's delay and phase¶0090- 3rd sentence).
Munroe however is silent where a first port connected to another radio communication apparatus via an RF (Radio Frequency) cable and the a calibration transceiver, wherein in a situation where the radio communication apparatus becomes the master apparatus, the first port of the radio communication apparatus is connected to the first port of the slave apparatus via the RF cable, in a situation where the radio communication apparatus becomes the slave apparatus, the first port of the radio communication apparatus is connected to the first port of the master apparatus via the RF cable; However in an analogous art Chen remedies this deficiency: (Chen, Fig.1  ¶0005- 2nd and 3rd sentences-an antenna array 120, and multiple pairs of radio frequency (RF) ports 112 between the radio unit 110 and the antenna array 120; RF ports 112 are connected by RF cables 130). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Monroe’s teaching with that of Chen for the purpose of requiring RF cables for antenna calibration (Chen ¶0004-¶005)

As to claim 8 Munroe discloses a radio communication method performed by one radio communication apparatus among a plurality of radio communication apparatuses(Munroe ¶0138- 1st sentence),, one of which becomes a master apparatus, and a rest of which become slave apparatuses (¶0019- 2nd sentence- The apparatus includes a controller configured to designate one of the antenna arrays as a master antenna array and at least one other of the antenna arrays as at least one slave antenna array).,, the radio communication apparatus including a plurality of transceivers each composed of a transmitter and a receiver(Monroe ¶0013- 1st and 2nd sentence-multiple transceivers connected to one another is provided.  Each transceiver includes a transmitter and a receiver.); transmitting a transmission calibration signal from each transmitter to the master apparatus via the RF cable when transmission calibration is performed in a situation where the radio communication apparatus becomes the slave apparatus (Monroe¶0084- 3rd sentence-A calibration transmitter sends a calibrating signal to the switches 825-830, which is consequently injected into couplers 810a-810n where it enters each receiver's RF front end and makes its way into the baseband for further processing¶0090- 3rd sentence-every two boards of the multi-board array are connected to one another through, for example, a coaxial cable); and transmitting a reception calibration signal to each receiver of the slave apparatus via the RF cable when reception calibration is performed in a situation where the radio communication apparatus becomes the master apparatus (Monroe ¶0084- 6th sentence- during receive time, data is simultaneously captured at the calibration transmitter's baseband input and at each receiver's baseband in order to determine each receiver's delay and phase¶0090- 3rd sentence).
Munroe however is silent where the radio communication method comprising connecting the radio communication apparatus to the slave apparatus via an RF (Radio Frequency) cable in a situation where the radio communication apparatus becomes the master apparatus; connecting the radio communication apparatus to the master apparatus via the RF cable in a situation where the radio communication apparatus becomes the slave apparatus. However in an analogous art Chen remedies this deficiency: However in an analogous art Chen remedies this deficiency: (Chen, Fig.1 ¶0005- 2nd and 3rd sentences-an antenna array 120, and multiple pairs of radio frequency (RF) ports 112 between the radio unit 110 and the antenna array 120; RF ports 112 are connected by RF cables 130). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to Chen ¶0004-¶005).

As to claim 10 Munroe discloses a non-transitory computer readable medium storing a program for causing one radio communication apparatus among a plurality of radio communication apparatuses (Munroe ¶0139- 1st sentence), one of which becomes a master apparatus, and a rest of which become slave apparatuses to execute a radio communication method(¶0019- 2nd sentence- The apparatus includes a controller configured to designate one of the antenna arrays as a master antenna array and at least one other of the antenna arrays as at least one slave antenna array), the radio communication apparatus including a plurality of transceivers each composed of a transmitter and a receiver (Monroe ¶0013- 1st and 2nd sentence-multiple transceivers connected to one another is provided.  Each transceiver includes a transmitter and a receiver.); a procedure of transmitting a transmission calibration signal from each transmitter to the master apparatus via the RF cable when transmission calibration is performed in a situation where the radio communication apparatus becomes the slave apparatus (Monroe¶0084- 3rd sentence-A calibration transmitter sends a calibrating signal to the switches 825-830, which is consequently injected into couplers 810a-810n where it enters each receiver's RF front end and makes its way into the baseband’ ¶0090- 3rd sentence-every two boards of the multi-board array are connected to one another through, for example, a coaxial cable; and a procedure of transmitting a reception calibration signal to each receiver of the slave apparatus via the RF cable when reception calibration is performed in a situation where the radio communication apparatus becomes the master apparatus (Monroe ¶0084- 6th sentence- during receive time, data is simultaneously captured at the calibration transmitter's baseband input and at each receiver's baseband ¶0090- 3rd sentence).
Monroe however is silent where the program comprising: a procedure of connecting the radio communication apparatus to the slave apparatus via an RF (Radio Frequency) cable in a situation Chen, Fig.1  ¶0005- 2nd and 3rd sentences). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Monroe’s teaching with that of Chen for the purpose of requiring RF cables for antenna calibration (Chen ¶0004-¶005).

Claims 2-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munroe in view of Chen and further in view of O’Keeffe et al (US 20160254870).

As to claim 2 the combined teachings of Munroe, and Chen disclose the combined teachings of Monroe and Chen discloses the radio communication system according to Claim 1, wherein the master apparatus and each of the slave apparatus further comprises: a second port connected to another radio communication apparatus; and a control unit, wherein the second port of the master apparatus is connected to the second port of the slave apparatus, when transmission calibration is performed, the calibration transceiver of the master apparatus is configured to receive the transmission calibration signal transmitted via the RF cable from each transmitter of the slave apparatus and receive the transmission calibration signal transmitted from each transmitter of the master apparatus , and the control unit of the master apparatus is configured to measure a difference between an amplitude and a phase  of the transmission calibration signal transmitted from each transmitter of the master apparatus and the slave apparatus and those of an original transmission calibration signal (Monroe ¶0013- 3rd sentence- The apparatus includes a controller  ¶0084- last sentence- the algorithm then aligns all of RX or TX channels to have the same time delay and phase in a single board by compensating for the measured differences in time and phase ¶0092- 6th sentence):
Monroe and Chen however are silent where the apparatuses are connected by a network cable (Ethernet connection) and transmit the weight of each transmitter of the slave apparatus to the control unit of the slave apparatus via the network cable and calculate a weight of each transmitter of the master apparatus and the slave apparatus based on a result of the measurement, and transmit the weight of each transmitter of the slave apparatus to the control unit of the slave apparatus via the network cable)  However  in an analogous art Okeefe remedies this deficiency:(O’Keeffe ¶0055- last sentence-Further, AAS 300 may also comprise an optional Ethernet connection 342 ¶0063- 5th sentence- an LMT may be connected to an optional Ethernet port 342 of the AAS 400 ¶0072- 2nd sentence- in this manner, a table of phase/amplitude weighting of signals processed at each element may be determined.¶0075- re-configure the AAS to route the test signal …..a beamform weight on a signal.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Monroe and Chen with that of O’Keeffe for the purpose of an Ethernet connection to a control terminal (O’Keeffe ¶0055- last sentence).

As to claim 3 the combined teachings of Munro, Chen and Okeefe disclose the radio communication system according to Claim 2, wherein when the reception calibration is performed, the calibration transceiver of the master apparatus is configured to transmit the reception calibration signal also to each receiver of the master apparatus(Monroe Fig.8, ¶0084- 2nd sentence- a calibration receiver that converts the signal to baseband for further signal processing: a calibration transmitter sends a calibrating signal),, the control unit of the slave apparatus is configured to measure a difference between an amplitude and a phase of the reception calibration signal received by each receiver of the slave apparatus and those of an original reception calibration signal and transmit a result of the O’keeffe ¶0072- 2nd sentence) and the control unit of the master apparatus is configured to measure a difference between an amplitude and a phase of the reception calibration signal received by each receiver of the master apparatus and those of an original reception calibration signal (O’keeffe ¶0072- 2nd sentence), calculate a weight of each transmitter of the master apparatus and the slave apparatus based on a result of the measurement on the reception calibration signal received by each receiver of the master apparatus and the result of the measurement on the reception calibration signal received by each receiver of the slave apparatus (O’keeffe ¶0072- 2nd sentence) , and transmit the weight of each transmitter of the slave apparatus to the control unit of the slave apparatus via the network cable (O’keeffe ¶0072- 2nd sentence- in this manner, a table of phase/amplitude weighting of signals processed at each element may be determined; O’Keeffe ¶0063- 5th sentence- an LMT may be connected to an optional Ethernet port 342 of the AAS 400).

As to claim 4 the combined the combined teachings of Munro, Chen and Okeefe disclose the radio communication system according to Claim 2, further comprising a first distribution combiner; and
a second distribution combiner (Chen ¶0062- 3rd sentence- the coupling unit may be implemented by some 
combiners/dividers; FIG. 7; (Chen ¶0063- 1st sentence-, the coupling unit may comprise a combiner/divider 0, a combiner/divider 1), wherein when there are three or more of the radio communication apparatuses and a plurality of the slave apparatuses (Monroe ¶0018- 2nd sentence), the first port of the master apparatus is connected to the first distribution combiner via the RF cable, and the first port of each of the plurality of the slave apparatuses is connected to the first distribution combiner via the RF cable(Chen, Fig.1  ¶0005- 2nd and 3rd sentences), and the second port of the master apparatus is connected to the second distribution combiner via the network cable , and the second port of each (O’keeffe ¶0063- 5th sentence).

As to claim 6 the combined teachings of Munro and Chen and O’keeffe disclose the radio communication apparatus according to Claim 5, further comprising: a second port connected to another radio communication apparatus (O’keeffe ¶0063- 5th sentence¶0063- 5th sentence); and a control unit (Monroe ¶0013- 3rd sentence), wherein in a situation where the radio communication apparatus becomes the master apparatus, the second port of the radio communication apparatus is connected to the second port of the slave apparatus via the, in a situation where the radio communication apparatus becomes the slave apparatus, the second port of the radio communication apparatus 1s connected to the second port of the master apparatus and when the transmission calibration is performed in a situation where the radio communication apparatus becomes the master apparatus, the calibration transceiver is configured to receive the transmission calibration signal transmitted from each transmitter of the slave apparatus via the RF cable  and receive the transmission calibration signal transmitted from each transmitter of the master apparatus(Monroe Fig.8, ¶0084- 2nd sentence- a calibration receiver that converts the signal to baseband for further signal processing: a calibration transmitter sends a calibrating signal),, the control unit is configured to measure a difference between an amplitude and a phase of the transmission calibration signal transmitted from each transmitter of the master apparatus and the slave apparatus and those of an original transmission calibration signal , calculate a weight of each transmitter of the master apparatus and the slave apparatus based on a result of the measurement (Munroe ¶0084- last sentence- the algorithm then aligns all of RX or TX channels to have the same time delay and phase in a single board by compensating for the measured differences in time and phase( Munroe ¶0092- 6th sentence).
Ethernet connection), and transmit the weight of each transmitter of the slave apparatus to the control unit of the slave apparatus via the network cable. However in an analogous art Okeefe remedies this deficiency:(O’Keeffe ¶0055- last sentence-Further, AAS 300 may also comprise an optional Ethernet connection 342 ¶0063- 5th sentence- an LMT may be connected to an optional Ethernet port 342 of the AAS 400 ¶0072- 2nd sentence- in this manner, a table of phase/amplitude weighting of signals processed at each element may be determined.¶0075- re-configure the AAS to route the test signal …..a beamform weight on a signal.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Monroe and Chen with that of O’Keeffe for the purpose of an Ethernet connection to a control terminal (O’Keeffe ¶0055- last sentence).

As to claim 7 the combined teachings of Munro, Chen and Okeefe disclose the radio communication apparatus according to Claim 6, wherein when the reception calibration is performed in a situation where the radio communication apparatus becomes the master apparatus, the calibration transceiver is configured to transmit the reception calibration signal also to each receiver of the master apparatus (Monroe¶0084- 3rd sentence), when the reception calibration is performed in a situation where the radio communication apparatus becomes the slave apparatus, the control unit is configured to measure a difference between an amplitude and a phase of the reception calibration signal received by each receiver of the slave apparatus and those of an original reception calibration signal (Munroe ¶0084- last sentence)  and transmit a result of the measurement to the control unit of the master apparatus via the network cable (O’keeffe ¶0072- 2nd sentence- in this manner, a table of phase/amplitude weighting of signals processed at each element may be determined O’keeffe ¶0063- 5th sentence), and when the reception calibration is performed in a situation where the radio communication apparatus becomes the master apparatus, the control unit is configured to measure a difference between an amplitude and a phase of the reception calibration signal received by each receiver of the master apparatus and those of an original reception calibration signal (Munroe ¶0084- last sentence), calculate a weight of each transmitter of the master apparatus and the slave apparatus based on a result of the measurement on the reception calibration signal received by each receiver of the master apparatus and the result of the measurement on the reception calibration signal received by each receiver of the slave apparatus, and transmit the weight of each transmitter of the slave apparatus to the control unit of the slave apparatus via the network cable (O’keeffe ¶0072- 2nd sentence Okeefe¶0063- 5th sentence).

As to claim 9 the combined teachings of Munro and Chen disclose the radio communication method according to Claim 8, further comprising: connecting the radio communication apparatus to the slave apparatus in a situation where the radio communication apparatus becomes the master apparatus :( Munroe¶0019- 2nd sentence); connecting the second port of the radio communication apparatus to the master apparatus via the network cable in a situation where the radio communication apparatus becomes the slave apparatus (Munroe¶0019- 2nd sentence); and when the transmission calibration is performed in a situation where the radio communication apparatus becomes the master apparatus, receiving the transmission calibration signal transmitted from each transmitter of the slave apparatus via the RF cable , receiving the transmission calibration signal transmitted from each transmitter of the master apparatus, measuring a difference between an amplitude and a phase of the transmission calibration signal transmitted from each transmitter of the master apparatus and the slave apparatus and those of an original transmission calibration signal (Monroe¶0084- 3rd sentence;¶0090- 3rd sentence), 
 (O’Keeffe ¶0055- last sentence- ¶0063- 5th sentence ¶0072- 2nd sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Monroe and Chen with that of O’Keeffe for the purpose of an Ethernet connection to a control terminal (O’Keeffe ¶0055- last sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DERRICK V ROSE/Examiner, Art Unit 2462